225 S.W.3d 206 (2005)
In re Donald V. LABBRUZZO, Carlos Camarillo, and Plasticos Promex U.S.A., Inc., Relators.
No. 08-05-00358-CV.
Court of Appeals of Texas, El Paso.
December 8, 2005.
Corey W. Haugland, James, Goldman & Haugland, P.C., Thomas E. Stanton, El Paso, for relators.
Martie Jobe, Luther Jones, El Paso, for interested entities.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
ANN CRAWFORD McCLURE, Justice.
Relators, Donald V. Labbruzzo, Carlos Camarillo, and Plasticos Promex U.S.A., Inc., ask this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion or that Relators have no other adequate remedy at law. Accordingly, we deny mandamus relief. See Tex.R.App.P. 52.8(a). We also deny Relators' motions for emergency stay.